ORDER

PER CURIAM.
Elvis Cox appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion. A jury convicted Cox of one count of first-degree felony assault with serious physical injury and one count of armed criminal action. He claims that he was denied effective assistance of counsel in that counsel discouraged him from testifying at trial. Because the record refutes his claim, the motion court’s decision to deny an evidentiary hearing was not clearly erroneous. Affirmed. Rule 84.16(b).